DETAILED ACTION
This action is responsive to communication filed on 06/03/2021. The current pending claims are 20, 23 – 29, 33, and 35 – 39.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/05/2021 and 05/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 20, 23 – 29, 33, and 35 – 39 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 20, the combination as claimed including a ring comprising a plurality of gripping teeth, wherein the plurality of gripping teeth are configured to secure the ring to the upper portion of the overflow elbow, and wherein the ring further comprises a plurality of outer teeth pointed at least partially radially outwardly and configured to hold the overflow cap on the overflow elbow, and a plurality of standoff teeth axially extending beyond the plurality of outer teeth was neither found alone nor rendered obvious by the most relevant prior art of record. Regarding claim 33, the combination as claimed including a ring configured to slide over the outer surface of the substantially cylindrical portion; at least one first tooth coupled to the ring and extending at least partially radially inward, wherein the at least one tooth is configured to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754